541 So.2d 11 (1989)
Beverly P. HEAD, Jr., et al.
v.
VULCAN PAINTERS, INC.
87-1576.
Supreme Court of Alabama.
February 24, 1989.
William H. Mills and Gerald L. Miller of Redden, Mills & Clark, Birmingham, for appellants.
Greggory M. Deitsch of Sirote, Permutt, McDermott, Slepian, Friend, Friedman, Held & Apolinsky, Birmingham, for appellee.
STEAGALL, Justice.
Defendants Beverly P. Head, Jr., Nelson H. Head, and James R. Forman appeal from the summary judgment entered in favor of plaintiff, Vulcan Painters, Inc., in the amount of $10,499.09 in its suit on its contract with Costa & Head (Atrium), Ltd., an Alabama limited partnership.
*12 The Heads and Forman are general partners in Costa & Head Land Company, an Alabama general partnership, which is a general partner in Costa & Head (Birmingham One), Ltd., an Alabama limited partnership, and Birmingham One is a general partner in Atrium. Vulcan Painters sued the Heads and Forman, as well as the other partnerships, on June 26, 1986, for their failure to pay Vulcan Painters under their contract with it by which it was to do certain painting, cleaning, and priming work on a project called "The Atrium" in Birmingham. Shortly thereafter, Costa & Head (Atrium), Costa & Head (Birmingham One), and Costa & Head Land Company filed Chapter 11 bankruptcy petitions. The sole issue on appeal is whether a partnership creditor may recover a judgment against the individual partners of a debtor partnership before exhausting the partnership assets.
This case is controlled by our recent decision in Head v. Henry Tyler Construction Corp., 539 So.2d 196 (Ala.1988), and the judgment is due to be affirmed.
AFFIRMED.
HORNSBY, C.J., and MADDOX, ALMON and ADAMS, JJ., concur.